UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                   ■X
UNITED STATES OF AMERICA,

                                                            MEMORANDUM & ORDER
                                                            16-CR-147 (WFK)
BERNARD THOMAS,

                              Defendant.
                                                    X


WILLIAM F. KUNTZ, II, United States District Judge:

On October 21,2016, a jury found Bernard Thomas ("Defendant") guilty of one count of Felon in
Possession of Ammunition, in violation of 18 U.S.C. § 922(g)(1). On December 7,2018, the Court
sentenced Defendant to 51 months of incarceration, 3 years of supervised release, and payment of
a $100.00 special assessment. This Court now re-sentences Defendant and provides a complete
statement of reasons pursuant to 18 U.S.C. § 3553(c)(2) of those factors set forth by Congress and
contained in 18'U.S.C. § 3553(a). For the reasons discussed below. Defendant is hereby sentenced
to 51 months of incarceration, 3 years of supervised release, and payment of a $100.00 special
assessment.

                                       BACKGROUND


       On March 25, 2016, the United States filed an Indictment charging Defendant with one

count of Felon in Possession of Ammunition, in violation of 18 U.S.C. § 922(g)(1). ECF No. 7.

Beginning on August 1, 2016, Defendant was tried by a jury on the sole count of the Indictment
in front of the Honorable Edward R. Korman. See ECF Nos. 64-66. On August 3, 2016, the jury

reported it was unable to reach a unanimous verdict, and Judge Korman declared a mistrial. ECF
No. 66. The matter was subsequently transferred to this Court.

       On September 9, 2016, the Government filed a Superseding Indictment charging
Defendant with one count of Felon in Possession of Ammunition, in violation of 18 U.S.C. §

922(g)(1). ECF No. 79. Defendant was thereafter tried in this Court on the sole count of the
Superseding Indictment and, on October 21, 2016, the jury returned a verdict of guilty. ECF No.
101. The Court sentenced Defendant on December 8, 2017. See Memorandum and Order at 1,

EOF No. 129.


        On March 20, 2019 the United States Court of Appeals for the Second Circuit affirmed

Defendant's conviction, vacated his sentence, and remanded the case to this Court for

resentencing. See United States v. Thomas, 765 F. App'x 553,555(2d Cir. 2019)(summary

order). Specifically, the Second Circuit instructed the Court to determine:(1) whether Defendant

was convicted under subdivision 1 of the New York Sexual Abuse Act in the First Degree(N. Y.

Penal Law § 130.65), and if so, whether that conviction qualifies as a violent felony warranting a

sentencing enhancement under the Armed Career Criminal Act("ACCA"),id. at 10-11; and(2)

whether the special conditions of release requiring Defendant submit to a psychosexual

evaluation and comply with sexual offender registration requirements are appropriate in this

case.



        The Court held a status conference to discuss the resentencing issues, see Minute Entry,

dated March 25,2019, and set a briefing schedule with respect to those issues, see Order, ECF

No. 175. On March 29, 2019,the Court granted the Government's motion to direct the Clerk of

Court for Queens Supreme Court to provide the government and Probation access to the file

regarding Defendant's conviction for sexual abuse for inspection and copy. See ECF No. 177.
                                         DISCUSSION


        The Court first addresses the Defendant's sentence using the rubric of the 18 U.S.C. §

3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2) and then the proposed special conditions of
supervised release.
  I.     Sentencing

         A. Legal Standard

          18U.S.C, §3553 outlines the procedures for imposing a sentence in a criminal case. The

"starting point and the initial benchmark" in evaluating a criminal sentence is the Guidelines

sentencing range. Gall v. United States^ 552 U.S. 38,49(2007). If and when a district court

chooses to impose a sentence outside ofthe United States Sentencing Guidelines range, the court

"shall state in open court the reasons for its imposition ofthe particular sentence, and ...the

specific reason for the imposition of a sentence different from that described" in the Guidelines.
18 U.S.C. § 3553(c)(2). The court must also "state[] with specificity" its reasons for so departing
"in a statement of reasons form." Id. "The sentencing court's written statement of reasons shall

be a simple, fact-specific statement explaining why the guidelines range did not account for a
specific factor or factors under § 3553(a)." United States v. Davis, 08-CR-332,2010 WL
1221709, at *1 (E.D.N.Y. Mar. 29, 2010)(Weinstein, J.).

          B. Analysis

          Section 3553(a) provides a set ofseven factors for the Court to consider in

determining what sentence to impose on a criminal defendant. This Court addresses each
in turn.


       1. The Nature and Circumstances of the Offense and the History and Characteristics
           of the Defendant


           The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
the offense and the history and characteristics ofthe defendant." 18 U.S.C. § 3553(a)(1).

           Defendant was bom on August 30, 1965,in Far Rockaway,New York, where he lived in

a low-income household with his mother and his six matemal half-siblings. See Revised

Presentence Investigation Report("Revised PSR")          55-57, ECF No. 183. Growing up.
Defendant's biological father provided him with financial support but was not otherwise

involved in Defendant's upbringing. Id. H 55. Defendant is close to his stepfather, who lives in

Alabama with Defendant's mother, and who Defendant considers a father figure. Id. Defendant

reports he also is close with his maternal half-siblings, although his half-sister reported

Defendant is not in regular contact with most of the siblings. Id.     56, 58. One of Defendant's

half-brothers reported he has a good relationship with Defendant and Defendant's son. Id. HH 58,

61. Defendant does not maintain relationships with his three paternal half-siblings, as they did

not inform him when his father died in 2014. Id.      55, 57.

        Defendant lived in his mother's home until he was first arrested at the age of sixteen. Id.

   22, 59. Thereafter, he moved between correctional facilities, half-way houses, and the homes

offriends or girlfriends, and was also homeless for periods oftime. Id.       59-60. As to his
education. Defendant reports he attended Manhattan High School in New York, New York, and
received good grades, id. H 78, but he did not graduate and instead earned his GED in 1990, id. H
80. Defendant also received carpentry, construction, and electrician training in a Jobs Corps

program in Morganfield, Kentucky, id. ^ 79, and took college courses while incarcerated in the
1990s, id. H 81. Defendant worked for a construction company for six months in 1997, but he
did not report any other formal employment. Id. H 82.

        In 1999, Defendant married Lorraine Dawson, an employee ofthe Metropolitan

Transportation Authority; he was incarcerated at Riker's Island at the time. Id.^6\. The couple
has one son together, who is now 21 years old. Id. Although Defendant and his wife are
currently estranged. Defendant says he is in contact with his son and financially supports him
when he is able. Id.
       Defendant has a history of substance abuse. Defendant began using crack cocaine in or

about 1989 and reports that he used the drug daily when he could afford to do so, often financing
this habit through theft. Id. H 74. Defendant also reported drinking alcohol often, id. U 72, using
marijuana occasionally, id., and using opiates daily, id. ^ 75,in the period leading up to his
arrest. Defendant has participated in a number of substance abuse treatment programs while
incarcerated and has even served as a facilitator in substance abuse programs. Id. 76.

Defendant has also been treated for depression, as well as aggression and anger management,

while in and out of custody. Id.    69-71.

        As noted. Defendant was arrested for the first time at the age ofsixteen and was

ultimately convicted of attempted resisting arrest. Id. ^ 22. Over the next four decades, he
developed an extraordinary, extensive history of criminal conduct. Id. HH 22-46. Defendant's
adult criminal convictions include possession of stolen property, id. H 23, sexual abuse in the first
degree, id. H 25, attempted robbery, id. H 30, multiple counts ofcriminal sale or possession ofa
controlled substance, id.    31-34, and multiple counts of petit larceny or attempted petit larceny,
id. nil 37-42. In 1998, Defendant was convicted oftwo counts ofrobbery in the first degree, one
count of assault in the first degree, and one count of reckless endangerment, after he and an
accomplice, armed with handguns,forcibly robbed one victim and critically wounded another.
Id. n 43. Defendant was sentenced to sixteen years in custody—during which he incurred a
number of disciplinary infractions—and was paroled on January 22,2014. Id. After his release,
Defendant's wife acquired an order of protection against him due to threats he made against her;
Defendant was twice arrested for violating this order. Id. HH 44-45.

        Regarding the instant offense, on February 29,2016,Defendant notified the New York
Police Department("NYPD")that he was in possession of a shell casing from a recent shooting
    that had occurred at the Queensbridge Houses in Queens, New York. Id.        3-4. Defendant

    further told NYPD officers that an individual named "Holloway" had asked him to hold a

    firearm on the day ofthe shooting but that he had returned the firearm to Holloway that same

    evening. See id. lH 3-5. Defendant was arrested by NYPD officers and later transferred to

    federal custody. Id. 7.

           According to Bureau of Prisons SENTRY database. Defendant has been in federal

^   custody since March 4,2016 and was released to a residential re-entry center on March 6,2019.

    Id. H 62. Defendant has been enrolled in several programs, including a child support seminar

    class, a repeat offender program, and drug counseling. Id. Defendant worked as a unit orderly
    for three months. While in custody. Defendant incurred one infraction for telephone abuse. Id.

        2. The Need for the Sentence Imposed

           The second § 3553(a)factor instructs the Court to consider "the need for the sentence

    imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law,and to
    provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
    (C)to protect the public from flirther crimes ofthe defendant; and(D)to provide the defendant
    with needed educational or vocational training, medical care, or other correctional treatment in

    the most effective manner." 18 U.S.C. § 3553(a)(2).

           The Court's sentence punishes Defendant for violating federal law and is crafted to deter

    him and others from engaging in similar criminal activity in the future. The Court takes into

    account Defendant's extraordinary, extensive criminal history as well as his need for treatment

    for addiction, depression, and anger management.
   3. The Kinds of Sentences Available

       The third § 3553(a) factor requires the Court to detail "the kinds ofsentences available"

for Defendant. 18 U.S.C. § 3553(a)(3).

       Defendant was convicted of one count of Felon in Possession of Ammunition, in

violation of 18 U.S.C. § 922(g)(1). By statute, Defendant faces a maximum term of

imprisonment often years. See 18 U.S.C. § 924(a)(2)("Whoever knowingly violates subsection

(a)(6),(d),(g),(h),(i),(j), or(o)of section 922 shall be fined as provided in this title, imprisoned

not more than 10 years, or both.").

        Defendant also faces a maximum term of supervised release of three years, id. §

3583(b)(2); a maximum fine of$250,000.00, id. § 3571(b); and a special assessment of$100.00,

id. § 3013. Defendant is statutorily eligible for between one- and five-years' probation because

the offense for which he was found guilty is a Class C felony. Id. § 3561(c)(1).

    4. The Kinds of Sentence and the Sentencing Range Established for Defendant's
        Offense


        The fourth § 3553(a)factor requires the Court to discuss "the kinds of sentence and the

sentencing range established for .. . the applicable category of offense committed by the

applicable category of defendant as set forth in the guidelines." 18 U.S.C.§ 3553(a)(4)(A).

        Sentencing Guideline § 2K2.1 applies to violations of 18 U.S.C. § 922(g)(1). Because

Defendant committed the instant offense subsequent to sustaining one felony conviction ofa

crime of violence—^namely. Robbery in the First Degree—Guideline § 2K2.1(a)(4)(A) sets the

base offense level at 20. See United States Sentencing Commission, Guidelines Manual

("USSG"), §§ 2K2.1(a)(4)(A)& cmt. n.l,4B1.2(a)(2)(Nov. 2016).

        All parties agree the ACCA does not apply to Defendant's statutory sentencing range

such that he would be subject to a mandatory minimum sentence of fifteen years ofincarceration.
See 18 U.S.C. § 924(e)(requiring imposition ofsentence of imprisonment for "not less than

fifteen years" upon any person who violates § 922(g) and has "three previous convictions" for

violent felonies). Of Defendant's prior convictions, the Second Circuit identified two that

qualify as "violent felonies" within the meaning ofthe ACCA:(1)a 1989 conviction for

Attempted Robbery in the Third Degree; and (2)a 1998 conviction for two counts of Robbery in

the First Degree,See Thomas,765 F. App'x at 549(holding "all degrees of robbery and

attempted robbery under New York law constitute violent felonies within the meaning ofthe

ACCA"). Less clear was whether Defendant's 1983 conviction for Sexual Abuse in the First

Degree, New York Penal Law("NYPL")§ 130.65(01), also qualified as a crime of violence.

NYPL § 130.54 is a "divisible" offense in that it covers several types of conduct, defined in

distinct statutory subdivisions. Id.; see also N.Y. Penal Law § 130.65(McKinney).

       The Second Circuit instructed this Court to determine upon remand whether Defendant

was convicted under subdivision (1), which requires "forcible compulsion," and if so, whether a

violation ofthat provision is a violent felony under recent Second Circuit case law. Id. After
reviewing the relevant Queens Supreme Court file, the Government and Probation determined
Defendant was not convicted under subdivision 1. See Gov't Resentencing Mem.("Gov't

Mem.")at 4,ECF No. 181. Among the items reviewed were a Waiver of Indictment, signed by

Defendant, and an Information, charging him with Sexual Abuse in the First Degree. Id. at 4 n.3.

The language in the Information largely tracks the language ofsubdivision 2 of N.Y. Penal Law
§ 130.65. Compare Gov't Mem., Ex. A at 5,ECF No. 181-1 (accusing Defendant of"the crime
ofsexual abuse in the first degree [whereas] Defendant ... subjected [] a person who was

incapable of consent by reason of being physically helpless, to sexual contact"), with N.Y. Penal
Law § 130.65(2)("A person is guilty of sexual abuse in the first degree when he or she subjects


                                                 8
another person to sexual contact... when the other person is incapable of consent by reason of

being physically helpless ....")• Because "it is unlikely that the defendant would have waived

indictment and pleaded guilty to a crime not charged in the Information," the Government

concluded Defendant was not convicted under subdivision (1). Gov't Mem. at 4 n.4.

Accordingly, this Court need not determine whether Defendant's conviction for Sexual Abuse in

the First Degree qualifies as a violent felony to warrant the sentencing enhancement under the

ACCA.


       Indeed, all parties agree the ACCA does not apply. See id. at 4; Def. Resentencing Mem.

("Def. Mem.")at 2-3, ECF No. 184; PSR       87-88. Defendant has not clearly demonstrated

acceptance of responsibility for the offense to warrant a reduction by two levels under USSG §

3E1.1. See Revised PSR 119. Defendant's total offense level is 20.

       Given a total offense level of20 and a criminal history category of III, the Guidelines

suggest a term of imprisonment of41 to 51 months. USSG Ch. 5,Part A. All parties agree with
this Guidelines calculation. See Revised PSR H 12; Gov't Mem. at 4; Def. Mem. at 2. The

Guidelines further recommend a term ofsupervised release of between one and three years, id. §

5D1.2(a)(2); a fine of between $15,000.00 and $150,000.00, id. § 5E1.2(c); and payment ofthe
costs of prosecution, id. § 5E1.5. Defendant is ineligible for probation under the Guidelines. See
id. § 5B1.1 cmt. n.2.

    5. Pertinent Policy Statenient(s) of the Sentencing Commission

       The fifth § 3553(a)factor, which requires the Court to evaluate "any pertinent policy

statement... issued by the Sentencing Commission," 18 U.S.C. § 3553(a)(5), does not apply.
   6. The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of

similar conduct." 18 U.S.C. § 3553(a)(6). For the reasons stated in this memorandum and order,

and in consideration of the other six § 3553(a)factors, the Court's sentence sufficiently avoids

unwarranted sentence disparities.

   7. The Need to Provide Restitution

       Finally, the seventh § 3553(a)factor, which requires the Court to touch upon "the need to

provide restitution to any victims of the offense," 18 U.S.C. § 3553(a)(7), is not applicable to

Defendant's case.


 II.   Special Conditions of Release Analysis

       The Court next addresses Probation's proposed special conditions of release.

       A. Legal Standard

       District courts have broad discretion in imposing conditions of supervised release. See

United States v. Betts, 886 F.3d 198,202(2d Cir. 2018). The Court must follow the statutory

procedure set forth inl8 U.S.C. § 3583(d) when imposing special conditions of supervised

release. Special conditions ofsupervised release must:(1) be "reasonably related" to certain

statutory factors set forth in § 3553(a)—specifically,the nature and characteristics of the offense

and the history and characteristics ofthe defendant, § 3553(a)(1), the need to afford adequate

deterrence to criminal conduct, § 3553(a)(2)(B), the need to protect the public from further

crimes of the defendant, § 3553(a)(2)(C), and the need to provide the defendant with necessary

training or correctional treatment, § 3553(a)(2)(D);(2)"involve[] no greater deprivation of

liberty than is reasonably necessary" to implement the statutory purposes of sentencing; and(3)


                                                 10
are consistent with pertinent policy statements issued by the Sentencing Commission. 18 U.S.C.

§ 3583(d); see also United States v. Myers^ 426 F.3d 117,124(2d Cir. 2005).

       B. Analysis

       Probation has proposed four special conditions of release to follow Defendant's

sentence:


       Condition 1: "Defendant shall participate in a mental health treatment program, to
       include anger management...

       Condition 2:"Defendant must comply with a search condition

       Condition 3:"Defendant must undergo a psychosexual evaluation

       Condition 4: "[D]efendant shall comply with any applicable state or federal sex
       offender registration requirements ...."

Revised Probation Sentencing Recommendation at 1, ECF No. 183-1. The Government has not

taken a position with respect to any ofthe proposed special conditions. The only conditions in
dispute are Condition 2(search condition). Condition 3(psychosexual evaluation), and
Condition 4(applicable sex offender registration). The Court addresses the proposed special
conditions in turn.

            1. Condition 1

       Condition 1 states "Defendant shall participate in a mental health treatment program, to

include anger management, as approved by the Probation Department." See Probation Mem.
Regarding Recommended Supervised Release Conditions("Probation Supervised Release
Mem.")at 2, ECF No. 183-2. Defendant does not oppose Condition 1 (mental health treatment),
and this Court finds this special condition is warranted given Defendant's history of depression
and aggression.




                                                  11
           2. Condition 2


       Condition 2 requires Defendant"submit his or her person, property, house, residence,

... computers(as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data

storage devices or media....to a search conducted by a United States probation officer... only

when reasonable suspicion exists      " See Probation Supervised Release Mem.at 2-4.

Defendant opposes this search condition to the extent it authorizes Probation to search his

computers, other electronic communications, data storage devices, or media. Def. Mem.at 6.

The Second Circuit has repeatedly upheld search conditions based on a defendant's current

offense and prior criminal history, as well as the need to protect the public and further the

objectives ofsentencing. See, e.g.. United States v. Franco,733 F. App'x 13(2d Cir. 2018)
(summary order)(upholding computer search condition for defendant who used computers in
prior convictions for aggravated identity theft and access device fraud). Given Defendant's
current offense of conviction and his extraordinary, extensive history of possessing weapons and

contraband, the proposed search condition is warranted to protect the community,to deter further
criminal activity, and to support officer safety. Moreover, a complete review ofthe record

reflects a need to deter Defendant from engaging in illicit activity involving computers, data

storage devices, and other electronic communications. Defendant's activity, including his most
serious offenses, such as his 1998 conviction for robbery in the first degree, have involved other

individuals, suggesting a need to monitor any attempts to conspire with others to commit

additional crimes. Any search of Defendant would only be conducted upon reasonable

suspicion—inflicting no greater deprivation of liberty than necessary to effectuate the sentencing
objectives. Compare United States v. Eaglin,913 F.3d 88, 97(2d Cir. 2019)("imposition ofa
total internet ban as a condition of supervised release inflicts a severe deprivation of liberty").


                                                  12
The Court hereby imposes Condition 2 in its entirety following Defendant's term of

imprisonment.

   3. Condition 3

       Condition 3 states: "[D]efendant must undergo a psychosexual evaluation at the direction

ofthe Probation Department." Probation Supervised Release Mem. at 4. Defense counsel

argues such an "intrusive" condition is inappropriate here because Defendant has not been

convicted of a sexual offense nor has he faced any allegations of sexual impropriety. Def. Mem.

at 7. However,the Second Circuit has upheld sex-offender specific treatment for defendants

whose history and characteristics have involved sexual misconduct. See, e.g.. United States v.

Dupes,513 F.3d 338(2d Cir. 2008)(upholding sex-offender treatment for defendant convicted
of securities fraud who was previously convicted of possessing child pornography); United

States V. Peterson, 248 F.3d 79(2d Cir. 2001)(upholding sex-offender treatment for defendant

convicted of bank larceny who had prior conviction involving sexual abuse of his own disabled
daughter). Here, Defendant was previously convicted in 1983 for a sex offense, which "involved
the defendant forcibly removing the pants off of and having sexual intercourse with a 15-year old
mentally challenged girl." See Probation Supervised Release Mem. at 4. According to

Probation, Defendant was referred for treatment in 2014 but was not admitted because there was

"too little time remaining on parole to engage in treatment." Id.', see also Revised PSR171. For
these reasons, the Court finds Condition 3 imposing a psychosexual evaluation is appropriate and

involves no greater deprivation of liberty than is reasonably necessary.

    4. Condition 4

       Condition 4 states: "[D]efendant shall comply with any applicable state or federal sex

offender registration requirements as instructed by the probation office, the Bureau ofPrisons, or


                                                13
any state registration agency in the state where he resides, works, or is a student." Probation

Supervised Release Mem. at 5. A court may impose a special condition requiring sex offender

registration following conviction for non-sex offenses for defendants who were previously

convicted of sexual abuse of children. See, e.g.. United States v. Rosario, 386 F,3d 166(2d Cir.

2004)(upholding special condition requiring defendant to register as a sex offender based on

prior conviction for attempted rape of a seven-year-old child).

       Defense counsel argues such a condition is not warranted here because in Defendant's

view, he is not required to register as a sex offender. See Def. Mem.at 7. New York's sex

offender registration law, the Sex Offender Registration Act of 1996("SORA"),applies only

prospectively or to persons on parole for qualifying offenses at the time SORA became effective.
Because Defendant's sexual abuse offense occurred more than a decade before SORA was

enacted, and he was not on parole for that offense in 1996, Defendant is not required to register

as a sex offender. Def Mem. at 7-8.

        Although Probation concedes Defendant is not required to register as a sex offender

under New York sex offender registration law. Defendant nevertheless must comply with the

federal Sex Offender Registration and Notification Act("SORNA"). See Probation Supervised

Release Mem. at 5. The Attorney General's Final Rule on SORNA,dated January 29, 2011,

applies retroactively to all sex offenders including those convicted before SORNA was enacted
in 2006. Id. Here, proposed Condition 4 does not force Defendant to register as a sex offender;

rather it "merely states that the defendant is to comply with any sex offender registration

requirements that apply to him." Id.(emphasis added). The Court finds no reason to strike a

special condition requiring Defendant to comply with the law. In light of Defendant's prior sex
offense and the need to protect the public from any further crimes committed by Defendant, the


                                                 14
Court finds Condition 4, as written, is warranted in this case.

       For the reasons set forth above, the Court concludes the proposed special conditions are

reasonably related to the statutory factors set forth in this opinion, are proportionate to the need

to afford adequate deterrence to criminal conduct, and involve no greater deprivation of liberty

than necessary.

                                          CONCLUSION


        A sentence of 51 months ofincarceration, 3 years of supervised release, and payment of

the $100.00 mandatory assessment is appropriate and comports with the dictates of§ 3553. This
sentence is consistent with, and is sufficient but no greater than necessary to accomplish, the

purposes of§ 3553(a).

        The Court expressly adopts the factual findings ofthe Revised Presentence Investigation
Report, barring any errors contained therein, to the extent they are consistent with this
memorandum and order. The Court imposes the special conditions of release proposed by the

Probation Department.



                                               SO ORDERED.




                                                   s/WFK
                                               HON. WILLIAM F.
                                               UNITED STATES DISTl              JUDGE


Dated: August 1, 2019
       Brooklyn, New York




                                                  15
